Per Curiam,
We see no reason for reversing this case. The learned court below followed our decision when it was last here and all testimony offered was admitted. There was nothing involved in the controversy but matters of fact which had to be submitted to the jury as was done. The jury has found for the garnishee as two other juries had done before. There certainly should be an end of such litigation. We do not think the charge is fairly subject to the criticisms made upon it. The mistake in the statement as to the presence of the other creditors at the trial was fully corrected before the jury retired.
Judgment affirmed.